          Case 4:18-cv-04662-YGR Document 74 Filed 03/30/20 Page 1 of 3



1    Mark A. Kleiman (SBN 115919)
     KLEIMAN / RAJARAM
2
     2525 Main Street, Suite 204
3    Santa Monica, CA 90405
     Telephone: (310) 392-5455
4    Facsimile: (310) 306-8491
5
     Email: mkleiman@quitam.org
     Ben Gharagozli (SBN 272302)
6
     Law Offices of Ben Gharagozli
7    2525 Main Street, Suite 204
     Santa Monica, CA 90405
8    Telephone: (661) 607-4665
     Facsimile: (855) 628-5517
9
     Email: ben.gharagozli@gmail.com
10
     Attorney for Plaintiff, RABAB ABDULHADI
11

12

13                               UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15
      RABAB ABDULHADI,                          )           Case No.: 4:18-cv-04662-YGR
16
                                                )
                  Plaintiff,
17                                              )           NOTICE OF MOTION AND
                   v.
                                                )           ADMINISTRATIVE MOTION TO
18    BOARD OF TRUSTEES of the CALIFORNIA       )           SEAL THE UNREDACTED COPY
      STATE UNIVERSITY; LESLIE WONG; SUE V. )               OF JOINT CASE MANAGEMENT
19
      ROSSER; and JENNIFER SUMMIT,              )           CONFERENCE STATEMENT
20                                              )
                  Defendants.
                                                )           CMC Date: April 6, 2020
      _________________________________________
21                                                          Time:      2:00 p.m.
22
                                                            Courtroom: 1, 4th Floor

23

24           PLEASE TAKE NOTICE that the Plaintiff, Rabab Abdulhadi hereby files this
25   administrative motion to seal the unredacted version of the parties’ joint case management
26   conference statement. This administrative motion is brought pursuant to Local Rules 7-11 and
27   79-5 of this Court and is based on this Notice of Administrative Motion, the accompanying
     ____________________________________________________________________________________________
28
      NOTICE OF MOTION AND ADMINISTRATIVE MOTION TO SEAL THE UNREDACTED COPY OF
                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Case No. __4:18-cv-04662
                                                    1
          Case 4:18-cv-04662-YGR Document 74 Filed 03/30/20 Page 2 of 3



1    Memorandum of Points and Authorities, and the Declaration of Mark Kleiman in Support of the
2    motion, all pleadings and papers on file, and such other matters as may be presented to the
3    Court.
4                                                   Respectfully submitted,
     DATED: March 26, 2020                          KLEIMAN / RAJARAM
5
                                                    MARK A. KLEIMAN (SBN 115919)
6

7

8                                             By:    /s/ Mark A. Kleiman
                                                    MARK A. KLEIMAN
9

10
                                                    Attorneys for Plaintiff RABAB ABDULHADI
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ____________________________________________________________________________________________
28
      NOTICE OF MOTION AND ADMINISTRATIVE MOTION TO SEAL THE UNREDACTED COPY OF
                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Case No. __4:18-cv-04662
                                                     2
          Case 4:18-cv-04662-YGR Document 74 Filed 03/30/20 Page 3 of 3



1                          MEMORANDUM OF POINTS AND AUTHORITIES
2            The Joint CMC Statement contains private medical information about one of the parties
3    and an immediate family member of counsel for one of the parties. Including this information
4    in a public filing would unnecessarily invade the privacy of that party and of counsel’s family.
5    The proposed redactions would not reduce the public understanding of the substantive issues in
6    the case. Defendants have consented to the proposed redactions.
7            Pursuant to LR 79.5(e), Plaintiff has conditionally filed under seal and has redacted from
8    the publicly filed versions of the relevant documents, medical information concerning the
9    Plaintiff and the family member of one of the defense counsel. The information appears at p. 2,
10   line 5 through p.3, line 10, and also p.3, lines 25-28 of the Joint Case Management Conference
11   Statement. The redactions are narrowly tailored to preserve medical privacy without any
12   broader redaction.
13                                                   Respectfully submitted,
14   DATED: March 30, 2020                           KLEIMAN / RAJARAM
15                                                   MARK A. KLEIMAN (SBN 115919)

16

17
                                               By:    /s/ Mark A. Kleiman
18                                                   MARK A. KLEIMAN
19

20
                                                     Attorneys for Plaintiff RABAB ABDULHADI

21

22

23

24

25

26

27
     ____________________________________________________________________________________________
28
      NOTICE OF MOTION AND ADMINISTRATIVE MOTION TO SEAL THE UNREDACTED COPY OF
                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Case No. __4:18-cv-04662
                                                      3
